Citation Nr: 1242812	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  12-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of an injury of the low back.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1953 to January 1955.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been received to reopen a claim of service connection for a low back disability.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of de novo review of service connection for the residuals of an injury of the low back is addressed in the REMAND portion of the decision below and  is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

In his notice of disagreement, the Veteran requested that a claim of service connection for a scar under his right eye be reopened and also claimed service connection for a dental disability.  These matters have not been adjudicated by the  applicable Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The matter relating to reopening the claim of service connection for a scar under the right eye is referred to the RO for appropriate action.  The claim of service connection for a dental disability is referred to the applicable VA Medical Center (VAMC) for appropriate action.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was last denied by the RO in a September 1990 rating action on the basis that new and material evidence had not been received to reopen a previously denied claim.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the September 1990 decision denying service connection for a low back disorder, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the September 1990 decision of the RO that denied service connection for a low back disability is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Inasmuch as new and material evidence has been found and the benefit sought is being granted to this extent, there is no reason to further discuss the duties to notify and assist under the VCAA.  Any notice defect or duty to assist failure is harmless.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as degenerative arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Service Connection for a Low Back Disability

Service connection for a low back disorder was previously denied by the RO in March 1955, November 1981, and September 1990 rating decisions.  Service connection was denied in March 1955 on the basis that there was no record of a back disorder during service.  The November 1981 and September 1990 denials were on the basis that new and material evidence had not been received to reopen the previously denied claim.  The last decision denial on any basis is to be finalized Evans v. Brown 9 Vet. App. 273 (1996).  The Veteran did not appeal the determinations.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the September 1990 denial of service connection for a low back disorder included the Veteran's service treatment records (STRs), which showed no evidence of a back disability; a report of hospitalization at a VA facility in April and May 1955; and a letter from the Veteran's private chiropractor who indicated that the Veteran had been treated for chronic low back disorders and degenerative disc disease.  These records did not indicate that the Veteran's low back disability was the result of service.  

Evidence received subsequent to the September 1990 rating action includes a copy of an October 1992 letter from an Army physician who indicated that the Veteran had sustained an injury of the back in December 1954 in Inchon, Korea.  VA outpatient treatment records dated from April 1994 include references to the Veteran having sustained a back injury in 1954 and that he currently had a low back disability.  A June 1994 X-ray study shows an impression of mild degenerative changes in the lower lumbar spine.  In addition, a January 2011 letter from the Veteran's private doctor shows that he has been caring for the Veteran for some time, including treatment for symptoms related to an injury that originally occurred while the Veteran was in combat in Korea.  

As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  See Justus  3 Vet. App. at 510.  The Board finds that the evidence received subsequent to the September 1990 rating decision, primarily the October 1992 statement from the Army physician who reported that the Veteran had been treated for an injury of the low back while on active duty, constitutes new and material evidence such that the claim reopened.  


ORDER

New and material evidence having been submitted, the claim of service connection for the residuals of an injury of the low back is reopened and the claim is allowed to this extent.  


REMAND

Having decided that the claim of service connection for residuals of a low back injury is reopened, it must now be considered whether the Board can conduct a de novo review without prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  The Board finds that there is insufficient competent medical evidence to decide this claim.  

It is also noted that the Veteran's representative, in correspondence submitted in October 2012, indicated that the Veteran may have received treatment at the VAMC in San Francisco, California.  Such records could be of significant probative value and an effort should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the San Francisco VAMC and request copies, for association with the claims folder,  of any and all records of treatment that the Veteran received at that facility.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his low back disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that a low back disability had its onset in service or is other related to service, to include a claimed injury sustained in 1954 while on active duty.  The claims folder must be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should adjudicate the issue of entitlement to service connection for residuals of a low back injury on the merits.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


